CONFIDENTIAL TREATMENT REQUESTED Exhibit 10.29 Amended* Equipment Acquisition Agreement *Reflects changes made by letter amendment dated August 22, 2007 Introduction This Amended Equipment Acquisition Agreement (this “Agreement”) is entered into by and between California Micro Devices Corporation, a Delaware corporation (“CMD”), and SPEL Semiconductor Limited, a public limited company incorporated under the provisions of the Indian Companies Act, 1956 (“SPEL”), effective upon the later of the dates (the “Effective Date”) that it is signed on behalf of each party under Authorized Signatures below. Background A. SPEL has been packaging and testing semiconductor devices for CMD (the “Services”). The packaging involved has been primarily for TDFN packages and the parties desire to expand the Services to include UDFN and uUDFN packages. B. SPEL has requested that CMD purchase and consign to SPEL certain equipment in order to help provide the infrastructure necessary to render increased amounts of Services.In exchange, SPEL has agreed to provide CMD with lower prices for the Services to repay the purchase price. Agreement Based upon the facts and premises contained in the above
